I concur in the result reached by Mr. Justice SHARPE, but without expressing an opinion as to the court having obtained jurisdiction *Page 657 
by service of the writ of attachment on defendant in the State of New York instead of having served on her the notice of publication as provided by statute. See Comp. Laws 1929, § 14782 (Stat. Ann. § 27.1780). The service obtained by publication gave the court jurisdiction in rem. Goodspeed v. Smith, 161 Mich. 688.
CHANDLER, C.J., and BOYLES, STARR, WIEST, BUTZEL, and BUSHNELL, JJ., concurred with NORTH, J.